Employer and carrier appeal from an award. The claimant received his injury while walking down the stairway in the apartment house where he dwelt. He was a drug salesman and had started to go out of the apartment house to call upon a prospective customer. (Matter of Tafft v. Stafford, 266 N. Y. 555; Matter of Turner v. Cathedral Publishing Co., Inc., 243 App. Div. 826; affd., 268 N. Y. 656.) Award reversed and claim dismissed, with costs against the State Industrial Board. Hill, P. J., Rhodes, McNamee, Crapser and Bliss, JJ., concur.